670 F.2d 512
109 L.R.R.M. (BNA) 3174
AIR EXPRESS INTERNATIONAL CORPORATION, Petitioner-Cross-Respondent.v.NATIONAL LABOR RELATIONS BOARD, Respondent-Cross-Petitioner.
No. 79-3776.
United States Court of Appeals,Fifth Circuit.

Unit B*
March 15, 1982.
Guggenheimer & Untermyer, Jerold D. Jacobson, Fred Kolikoff, New York City, for petitioner-cross-respondent.
Elliott Moore, Deputy Assoc.  Gen. Counsel, Diana Orantes Ceresi, NLRB, Washington, D. C., for respondent-cross-petitioner.
On Reconsideration and on Cross-Motions for Entry of Judgment
Before GODBOLD, Chief Judge, MORGAN and HENDERSON, Circuit Judges.

BY THE COURT:

1
The court has reconsidered the mandate in its opinion 659 F.2d 610, in the light of cross-motions for entry of judgment.  It concludes that it is not necessary to vacate the National Labor Relations Board's order and to remand the case.  Instead, it is sufficient that the order of the Board be ENFORCED but in conformity with the opinion of this court.  The last paragraph of our opinion, containing the mandate, is deleted and the following substituted in lieu thereof:


2
ENFORCED but in conformity with the foregoing opinion of this court.



*
 Former Fifth Circuit case, Section 9(1) of Public Law 96-452-October 14, 1980